Title: From George Washington to Denis-Nicolas Cottineau de Kerloguen, 4 April 1778
From: Washington, George
To: Cottineau de Kerloguen, Denis-Nicolas



Sir.
Head Quarters [Valley Forge] 4th April 1778.

I have received your obliging Letter of the 26th Feby with the Inventory of yr Cargo and congratulate you upon your safe Arrival in America—the delay of Your Sales incident to the compliment which you were so polite as to pay me, has probably been much greater than you were aware of, and I should not be surprised if in the mean time from an idea of your letters having miscarried, you should have been induced to break bulk, and Dispose of your Cargo—however in case your good intentions shd have led you to persevere in your first resolution

’till now, and that you may not be a loser by them, I have transmitted to Congress a Copy of your Invoice, the Committee of foreign Affairs will probably give orders for the purchase of the principal part of your Cargo.
I shall be very happy to have it in my power to render you any Services during your Stay in America, and to prove to you how sensible I am of the consideration which you have been pleased to shew me—that your Success may equal your expectation is the wish of Sir &c.
